Citation Nr: 0033338	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from August 1954 to August 1971.  The veteran died 
on May 10, 1996.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO decision which denied the 
appellant's claims of service connection for the cause of the 
veteran's death and for Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REMAND

The Secretary of VA has announced in a November 9, 2000, 
press release that Type II diabetes would be named as one of 
the conditions that are subjective to presumptive service 
connection based on herbicide (e.g. Agent Orange) exposure.  
He indicated that the proposed rules for implementing the 
aforementioned change would be forthcoming.  Notably, the 
veteran, in the instant case, served in the Republic of 
Vietnam and diabetes mellitus is among the conditions that 
contributed to his cause of death.  Therefore, the RO is 
directed to apply, to the appellant's claim of service 
connection for the cause of the veteran's death, any new 
rules (when they are finally published) regarding Type II 
diabetes and herbicide exposure.

New requirements for the development of claims were added to 
the law under the Veteran's Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and her 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  For this reason, the 
case must now be remanded to the RO so that the appellant's 
claims are developed in accordance with the new and binding 
requirements of the Veterans Claims Assistance Act.

The issue of entitlement to Dependents' Educational 
Assistance benefits pursuant to 38 U.S.C.A. Chapter 35 is 
inextricably intertwined with the issue of entitlement to 
service connection for the cause of the veteran's death.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the claims 
are so linked as to require simultaneous adjudication).  
Accordingly, the claim for Chapter 35 benefits must be held 
in abeyance pending the development of the appellant's 
service connection claim.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed. 

2.  The RO should review the appellant's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations, including any new rules 
regarding Type II diabetes and herbicide 
exposure, should be applied.  If the 
benefits being sought by the appellant 
are not resolved to her satisfaction, she 
and her representative should be sent a 
supplemental statement of the case.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
appellant until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

